111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ralph NESBITT, Appellant,v.James TUCKER, Individually and in his Official Capacity as aForrest City Police Officer;  Forrest City PoliceDepartment;  and City of Forrest City,Arkansas, Appellees.
No. 96-2397.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 17, 1997.Filed April 14, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and GUNN,1 District Judge.
PER CURIAM.


1
Arguing that a genuine issue of a material fact does exist, Ralph Nesbitt appeals the district court's2 grant of summary judgment against him in his 42 U.S.C. § 1983 action.  After careful review of the record and the parties' briefs, we conclude that summary judgment was proper.  Because a thorough opinion would lack precedential value, we affirm without additional discussion.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri


2
 The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas